Case 2:16-cr-00055-DWA Document 78-17 Filed 12/11/19 Page 1 of 4

 

Fax Server 10/14/2019 6:41:02 PM PAGE 2/0038 Fax Server

af

UPNMC Altoona Station Medical Center

1516 Ninth Avenue EC LORETTO

TOM Altoona, PA 16602
Ae erent (814) 889-4222

Final Report

te 04182-0115 |
Patient Name: Simon T. Tusha Attending Provider: Physician Nonassigned
DOB: 11/3/1972 Sex:M Requesting Provider: Physician Nonassigned
Patient Telephone Number: (800) 458-2078 Visit Number: 00856383869274

VIRN: 821792737
Accession #: 93472439 »

Associated Exams:

Patient Location: ,RKKSRD - Station Med Ctr
Radiology

 

R=

CompletedDate: 10/7/2019 3:14:00PM

EXAM: PET W CT FOR ATTEN TUMOR IMG FULL BODY

PET/CT SCAN, SKULL - MID THIGH:

 

Date of Study: 10/7/2019 3:14 PM.

CLINICAL HISTORY: INITIAL MELANOMA HX OF PROSTATE AND COLON CA;. Lesions excised from lower
back and scalp.

COMPARISON STUDIES: None.

Technique: PET-CT was performed approximately 1 hour following the intravenous injection of 12.49 mCi of
2-Deoxy-2-(18 F) fluoro-D-glucose (FDG). The patient's blood glucose at the time of the study was 86 mg/dl.

Axial CT images are obtained from the top of the head to the bottom of the feet. CT images were obtained for
lesion characterization, localization, and attenuation correction.

PET imaging was then obtained through the identical body regions.
Axial, coronal, and sagittal PET and CT images are evaluated with and without attenuation correction.

FINDINGS:

Head/Neck: There is normal metabolic activity within the soft tissues of the neck and the visualized lower head,
Presumed physiologic activity within the oropharynx and salivary glands.

Chest: There is normal metabolic activity throughout the chest. There are two polygonal 5 mm juxta fissural
tight middle lobe pulmonary nodules (image #140 and #143) without abnormal metabolic activity, although
these may be below the metabolic resolution of PET. There is minimal dependent right lower lobe
subsegmental atelectasis. Lungs are otherwise clear.

Abdomen/Pelvis: There is normal metabolic activity throughout the abdomen and pelvis. Layering calcified
stones are noted within the gallbladder. There is sigmoid diverticulosis, without acute inflammation. The
appendix is mildly dilated, measuring 1 cm in diameter, but is filled with air, and there is no wall thickening or

Tr _ — a

10/14/2019 6.39PM UPMC_DiagnosticReportDemand-2011V8_9.rpt Rev 7.4 Page | of 2

 

 
a a,

Case 2:16-cr-00055-DWA Document 78-17 Filed 12/11/19 Page 2 of 4

Fax Server “10/14/2019 6:41:02 PM PAGE 37/003

i

Patient Name: Simon T, Tusha
DOB: 17/3/1972

CompletedDate: sore 3:14 pm

Exam Performed: PET w- CT FOR ATTEN TUMOR IMG FULL BODY

ar A er

seer

surrounding inflammatory chai nges.

Fax Server

MIN: 921792737

Accession #: 93472439 .

Skeleton: There is normal metabolic activity throughout the visualized axial and -appendicuiae skeleton.

Extremities: There is normal metabolic activity throught
within the right adductar longus and brevis muscies, Wi

IMPRESSION: -

1..No metabolically active malignancy identified, ie
2. increased activity within the rightia bdustor muscles f kely

3.-Ch olelithiasis and diverticulosis.

4. Two 5 mm polygonal right middie. Nobe: nodules without abnormat metabolic activity

suggestive of inteapulnponary ympH nodes.

Signed By: Benjamin $ Salter, MD.
Finalized Date: 10/8/19 12:56 pm

 

due 0 muscular stra In. :

out the visualized extremities, Increased activity is noted
without visualized lesion (image #328, SUV max: 3.8).

has CT appearance most

My electronic signatu re is attestation that | have interpreted thisithese examination(s) and agree 2 with the findings as

noted above,

Transcriptionist User Interface
Transcription Date; 10/8/2079 12:56:0

Performing Frovider; Stacie L Claar

 

ii

joieme = 6 39PM || UMC

°

 

i
I

SS

 

 

 

 

“DiagnosticReportDemand-201} VS 9 rpl - : |

 

 

Rev 7 4

 

rrr 'r

preteen eS a ee

ye meet ly eden

ha mained aA ieee tbl oedema igen

 
Case 2:16-cr-00055-DWA Document 78-17 Filed 12/11/19 Page 3 of 4

 

 

e% Hania tek sence tet "a BEES

ee Teme om nin fa Bain aid se ha a zs Bea |

* her ‘sep ea teh a Res pet Ae ws aaa aaiuasank ‘cheecies gine bier loare ia”

Cine ao

a enna wines Pe

/ ee) Ape ae et. eb Them
on = atensinedle ve eee Aven eee

 
 

# Sana au Mesias se
Se ae ete. ee ee

 

tte estan AD Bei te a aoe sivas tole, hea he eter ca eh Sete ese te eT ec ieee
“pice eae anh - sc 7 at ts nies re ty eas. ae ae = = ap . .

 

2

Fgesed Sagem i PERO I sath der dana Ki als
vases Seat Tt tent

 

Tien sReK yeage, we foo ee eur | oe | 7 a ss paeaereT

  

==

Swindell

 

  

cal Director

‘lit
oe

ORK Swindeir<.

 

 

i
ai

yi

if

iW

tr

|

|

|

|

—- _
a =
|

  

POF

 

 

 

91019 Altoona 10719 Alt ong
Medica...gy.pdf Med acorn f

 

 
Case 2:16-cr-00055-DWA Document 78-17 Filed 12/11/19 Page 4 of 4
Pa bd S . i. : i ;
vemver «1074472018 6:41;02 PM PACE 2/003 Fax Server

UPMC

a eC stoner
AOA Ratings. O tas Rice gS - oS .

pn APAG Use

Patient Name: Sim icchois Al ae
Patient Telephone } es ee
| . ee ee : —— “WSE38bS274

MRN: 921792737
Accession #: 9347; SRD - Station Med Ctr.
Associated Exams: Ofogy: nes! ete eee

 

 

 

=
- os

Completed Date: 10)

EXAM: PETW CTF

PETICT SCA

 

Date of Study: 10/7/2019 S14 PMO | | ee : oo ra

a INTTIAL MELANOMA HX OF PROSTATE AND COLON CA;, Lesions excised from lower

COMPARISON STUDIES: None.

Technique: PET-CT was performed approximate! 1 Bhtiur following the’ Laire venice teleets - mCi
A » perorm nately 1 hour following the intravenous injection of 12.48 mCi of
2-Ceoxy-2-(18 F) fluoro-D-glucose (FDG), The patient's blood glucose at the time of the stucly was 86 mg/dl.

Axial CT images are obtained from the top of the head bs ote gn eee.
. ‘ ; —_ eee ME MINS F1G¢ : ne botio eo | *
lesion characterization, localization, and stturuuntion comet” m of the feet. CT images were obtained for

PET imaging was then obtained through the identical body regions |
Axial, coronal, and sagittal PET and CT images are evaluated with and without attenuation correction.

FINDINGS:

Presumed physiclogic activity within the oropha rynx and hance neck and the nee rower feet ” me

right middle lobe pulmonary nodules (image #140 and #143) withort + = two polygonal S mm juxta fissural

Abdomen/Pelvis: There is normal metabolic activity throughout the abdomen and pelvis. Layering calcified
stones are noted within the galibladder, There is sigmoid diverticulosis without acute inflammation. The

appendix is mildly ciated, measuring 1 cm in diameter, but is filled with air, and there is no wail thickening or

 

 

 

 

 

 

ila ala 6.39PM UPMC_DiagnesticRepor (Demand-2011Vg St "Rey ha - Page tor?

 

ts Se nn naneR aERERRNSREN Sennett mite Resin tenet anni Rtaninienttas stamens * - ome nial ieede ee
Thy" ak 7 1 rs C .
bile gh pe a a . if " r- r a .

a ae ee a or

=
IT ca do (emai ae ee ae ip ES

 
